MEMORANDUM **
Daljit Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ denial, as untimely, of his motion to reopen the BIA’s denial of his underlying asylum application.
Singh argues only that the Board of Immigration Appeals erred in denying his asylum application. We lack jurisdiction to entertain this argument because Singh did not file with this court a petition for review within 30 days of the BIA’s February 4, 2003 decision. 8 U.S.C. § 1252(b)(1) and (2) (requiring petition for review be filed with the court of appeals within 30 days of the final removal order); Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995) (filing of motion to reopen does not toll statutory time in which alien can appeal final deportation order); Haroutunian v. INS, 87 F.3d 374, 375 (9th Cir.1996) (the requirement of a timely petition for review is mandatory and jurisdictional).
By failing to raise any issue regarding the BIA’s March 17, 2004 order, Singh has waived any contention that the BIA abused its discretion in denying the motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.